Name: 2000/629/EC: Commission Decision of 9 October 2000 approving the plan presented by France for the monitoring and control of salmonella in fowl (notified under document number C(2000) 2944) (Text with EEA relevance) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  Europe
 Date Published: 2000-10-19

 Avis juridique important|32000D06292000/629/EC: Commission Decision of 9 October 2000 approving the plan presented by France for the monitoring and control of salmonella in fowl (notified under document number C(2000) 2944) (Text with EEA relevance) (Only the French text is authentic) Official Journal L 265 , 19/10/2000 P. 0029 - 0029Commission Decisionof 9 October 2000approving the plan presented by France for the monitoring and control of salmonella in fowl(notified under document number C(2000) 2944)(Only the French text is authentic)(Text with EEA relevance)(2000/629/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications(1), as last amended by Directive 1999/72/EC(2), and in particular Article 8(3) thereof,Whereas:(1) In accordance with Article 8(2) of Directive 92/117/EEC, France by letters dated 22 May 2000, 18 August and 15 September 2000, forwarded a plan for the monitoring and control of salmonella in fowl in France.(2) The abovementioned plan satisfies the Community requirements on the subject, in particular those set out in Article 8(2) of Directive 92/117/EEC, and must therefore be approved.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plan for the monitoring and control of salmonella presented by France is hereby approved.Article 2France shall bring into force by 1 January 2001 the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1.Article 3This Decision is addressed to the Republic of France.Done at Brussels, 9 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 38.(2) OJ L 210, 10.8.1999, p. 12.